Opinion issued August 2, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-11-00552-CV
                            ———————————
             MAXINE ADAMS AND CECIL ADAMS, Appellants
                                         V.
                           REBECCA ROSS, Appellee


                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-12207


                          MEMORANDUM OPINION

      Appellants, Maxine Adams and Cecil Adams, have failed to timely file a

brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that this appeal was subject

to dismissal, appellants did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.




                                            2